       Case 2:20-cv-00184-ACA-JEO Document 5 Filed 04/21/20 Page 1 of 2                                 FILED
                                                                                               2020 Apr-21 AM 07:33
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

RANDALL D. BIMBO,                             )
                                              )
       Petitioner,                            )
                                              )
v.                                            ) Case No. 2:20-cv-00184-ACA-JEO
                                              )
JOSEPH HEADLEY, et al.,                       )
                                              )
       Respondents.                           )

                               MEMORANDUM OPINION

       Shannon Bimbo filed this habeas corpus action as “next of kin” for Randall

D. Bimbo. (Doc. 1). Because that pleading failed to provide any basis for habeas

relief and contained no showing that Shannon Bimbo had the authority to act on

behalf of Randall Bimbo, the magistrate judge instructed Randall Bimbo to file a

corrected pleading. (Doc. 2). In response, Shannon Bimbo filed an amended habeas

pleading on behalf of Randall Bimbo (doc. 3), which again failed to set forth any

basis for habeas relief and failed to correct the shortcomings in the initial pleading.

On March 18, 2020, the magistrate judge entered a report and recommendation that

this action be dismissed without prejudice for lack of jurisdiction.1 (Doc. 4).



1
  As set forth in the Report and Recommendation, without the proper showing to proceed as a
“next friend,” the court lacks jurisdiction to consider the petition. (Doc. 4 at 2–3). The Report
and Recommendation also contained explicit instructions to the petitioner as to the proper
procedure to pursue the claims raised in his “Affidavit of Truth,” attached to the amended petition.
(Id., at 3-4).
      Case 2:20-cv-00184-ACA-JEO Document 5 Filed 04/21/20 Page 2 of 2




Although the petitioner was advised of the right to file objections to the report and

recommendation, no objections have been filed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s report and recommendation, the court is

of the opinion that the magistrate judge’s findings are due to be and are hereby

ADOPTED and his recommendation is ACCEPTED. The petition for a writ of

habeas corpus is due to be DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction. A separate Order will be entered.

      DONE and ORDERED this April 21, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
